Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Third Amended and Restated Credit Agreement, dated as of
December 20, 2018 (this “Agreement”) is among Andeavor Logistics LP, a Delaware
limited partnership (the “Borrower”), certain Subsidiaries of the Borrower party
hereto (the “Guarantors”), the undersigned Lenders (as defined below), and Bank
of America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and an L/C Issuer.

INTRODUCTION

A. The Borrower, the financial institutions party thereto as Lenders (the
“Lenders”), and the Administrative Agent have entered into that certain Third
Amended and Restated Credit Agreement dated as of January 29, 2016 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”).

B. The Borrower has requested, and the undersigned Lenders (which Lenders
constitute the Required Lenders) and the Administrative Agent have agreed, to
amend the Credit Agreement as set forth herein, subject to the terms and
conditions set forth herein.

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, and the Lenders hereby agree as follows:

Section 1. Definitions; References. Unless otherwise defined in this Agreement,
each term used in this Agreement which is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.

Section 2. Amendment of Credit Agreement.

(a) The Credit Agreement, Schedule 7.01 (Existing Liens) attached thereto and
Schedule 7.02 (Existing Indebtedness) attached thereto are hereby amended as set
forth in Annex I attached hereto.

(b) Schedule 5.12 attached hereto is hereby added as Schedule 5.12 (Subsidiaries
and Other Equity Investments; Loan Parties) to the Credit Agreement and shall
hereby replace existing Schedule 5.13 (Subsidiaries and Other Equity
Investments; Loan Parties) to the Credit Agreement.

(c) Schedule 7.08 attached hereto is hereby added as Schedule 7.08 (Affiliate
Transactions) to the Credit Agreement.

(d) Schedules 1-A (Initial Terminals), 1-B (Material Contracts), 1-C (Mortgages
and Deeds of Trust), 5.09 (Environmental Matters), 5.11 (Certain Tax
Information), 7.03 (Existing Investments) and 7.09 (Burdensome Agreements)
attached to the Credit Agreement are hereby deleted.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each of the Borrower and the
Guarantors represents and warrants to the Administrative Agent, the L/C Issuers
and the Lenders that (a) the execution, delivery, and performance of this
Agreement by the Borrower and the Guarantors are within the corporate or
equivalent power and authority of the Borrower and the Guarantors and have been
duly authorized by all necessary corporate or other organizational action,
(b) this Agreement and the Credit Agreement as amended hereby constitute legal,
valid, and binding obligations of the Borrower and the Guarantors, enforceable
against the Borrower and the Guarantors in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally or by general principles of equity, (c) the representations and
warranties of the Borrower and the Guarantors contained in each Loan Document
are true and correct in all material respects (except for such representations
and warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects) on and as of the date of this
Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except for such representations and warranties
that have a materiality or Material Adverse Effect qualification, which shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 3(c), the representations and warranties contained in
Sections 5.05(a) and (b) of the Credit Agreement are deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively, and (d) no Default exists or will immediately result
from this Agreement.

Section 4. Effectiveness. This Agreement shall become effective as of the date
hereof upon the occurrence of all of the following:

(a) Documentation. The Administrative Agent (or its counsel) shall have
received:

(i) this Agreement, duly and validly executed by the General Partner of the
Borrower and by a Responsible Officer of each Guarantor (or the general partner
of such Guarantor, as applicable), and by the Required Lenders;

(ii) a certificate of the General Partner or a Responsible Officer of each of
the Loan Parties, dated as of the date hereof and certifying (A) that attached
thereto is a true and complete copy of the limited partnership agreement or
other governing documents of such Person, together with all amendments or
modifications thereto, as in effect on the date hereof (or a certification that
there have been no amendments to such limited liability partnership agreement or
other governing documents of such Person since the date previously certified
pursuant to the Credit Agreement), (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the appropriate governing entity or
body of such Person, authorizing this Agreement and related documents, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that attached thereto is a certificate of formation or
other formation documents of such Person, together with all amendments or
modifications thereto, as in effect on the date hereof (or a certification that
there have been no amendments to such certificate of formation or other
formation documents of such Person since the date previously certified pursuant
to the Credit Agreement), and (D) as to the incumbency and specimen signature of
each officer executing this Agreement or any other document delivered in
connection herewith on behalf of such Person;

 

-2-



--------------------------------------------------------------------------------

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is validly
existing and in good standing in its state of organization as of a recent date;
and

(iv) evidence that Amendment No. 2 to the Drop Down Credit Agreement shall
become effective substantially concurrently with the closing of this Agreement.

(b) Fees and Expenses. The Borrower shall have paid all costs, expenses, and
fees which have been invoiced at least two (2) Business Days prior to the date
hereof and are payable pursuant to Section 10.04 of the Credit Agreement.

Section 5. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 6.01 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

Section 6. Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the other Loan Documents remain in full force and effect as
originally executed and are hereby in all respects ratified and confirmed, and
nothing herein shall act as a waiver of any of the Administrative Agent’s or the
Lenders’ rights under the Loan Documents, as amended. On and after the
effectiveness of this Agreement, any reference to the Credit Agreement in any
Loan Document shall be deemed to be a reference to the Credit Agreement as
amended by this Agreement. This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement may be
a Default or Event of Default under the Loan Documents.

Section 7. Reaffirmation of Guaranty. By its signature hereto, each Guarantor
represents and warrants that as of the date hereof such Guarantor has no defense
to the enforcement of the Guaranty, and that according to its terms the Guaranty
will continue in full force and effect to guaranty the Borrower’s obligations
under the Credit Agreement and the other amounts described in the Guaranty
following the execution of this Agreement.

Section 8. Choice of Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

-3-



--------------------------------------------------------------------------------

Section 9. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10. Miscellaneous. The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Agreement.

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[The remainder of this page has been left blank intentionally.]

 

-4-



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

ANDEAVOR LOGISTICS LP By:   TESORO LOGISTICS GP, LLC, its general partner By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President, Finance and Treasurer ANDEAVOR
FIELD SERVICES LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR GATHERING
I LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR LOGISTICS
CD LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MIDSTREAM
PARTNERS GP LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

ANDEAVOR MIDSTREAM PARTNERS LP By:   ANDEAVOR MIDSTREAM PARTNERS GP LLC, its
general partner By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MIDSTREAM
PARTNERS OPERATING LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MPL
HOLDINGS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ASPHALT TERMINALS
LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer GREEN RIVER
PROCESSING, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

RENDEZVOUS PIPELINE COMPANY, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO ALASKA
PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO ALASKA
TERMINALS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO GREAT
PLAINS GATHERING &       MARKETING LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO GREAT
PLAINS MIDSTREAM LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

TESORO HIGH PLAINS PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
FINANCE CORP. By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
NORTHWEST PIPELINE LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
OPERATIONS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
PIPELINES LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

TESORO SOCAL PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
CONAN GATHERING, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
DELAWARE BASIN STORAGE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
LOGISTICS, LP By:   WESTERN REFINING LOGISTICS GP, LLC, its general partner By:
 

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
PIPELINE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

WESTERN REFINING PRODUCT TRANSPORT, LLC By:   WESTERN REFINING WHOLESALE, LLC,
its sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
TERMINALS, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
WHOLESALE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

WNRL ENERGY GP, LLC By:   WESTERN REFINING LOGISTICS GP, LLC, general partner of
WESTERN REFINING LOGISTICS, LP, as sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WNRL ENERGY, LLC
By:   WESTERN REFINING LOGISTICS GP, LLC, general partner of WESTERN REFINING
LOGISTICS, LP, as sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WNRL FINANCE CORP.
By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

Name:   Kelly Weaver Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Kelly Hall

Name:   Kelly Hall Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By:  

/s/ Lincoln LaCour

Name:   Lincoln LaCour Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Melissa Guzmann

Name:   Melissa Guzmann Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Joseph Onischuk

Name:   Joseph Onischuk Title:   Managing Director By:  

/s/ Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Jeff Ard

Name:   Jeff Ard Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ C. Brock Taylor

Name:   C. Brock Taylor Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

FROST BANK, a Texas state bank, as a Lender By:  

/s/ Philip R. Rosenfeld

Name:   Philip R. Rosenfeld Title:   Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jeffrey C. Miller

Name:   Jeffrey C. Miller Title:   Executive Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO MITSUBISHI UFJ, LTD.), as a Lender By:
 

/s/ Christopher Facenda

Name:   Christopher Facenda Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sean Piper

Name:   Sean Piper Title:   AVP

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Jason Williams

Name:   Jason Williams Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as a Lender By:  

/s/ Linh Dang

Name:   Linh Dang Title:   Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Prigge

Name:   John Prigge Title:   Senior Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

THIRD A&R CREDIT FACILITY]



--------------------------------------------------------------------------------

Final Version

ANNEX I TO AMENDMENT NO. 2 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of January 29, 2016

among

ANDEAVOR LOGISTICS LP (formerly known as Tesoro Logistics LP),

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

BARCLAYS BANK PLC, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BBVA COMPASS BANK, BNP PARIBAS, CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, DEUTSCHE BANK AG, NEW YORK BRANCH, GOLDMAN SACHS BANK

USA, MIZUHO BANK, LTD., ROYAL BANK OF CANADA, SUNTRUST BANK, MUFG

BANK, LTD. (F/K/A THE BANK OF TOKYO MITSUBISHI UFJ, LTD.), TORONTO

DOMINION (TEXAS) LLC, US BANK,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS

BANK PLC, CITIBANK, N.A., DEUTSCHE BANK AG, NEW YORK BRANCH,

GOLDMAN SACHS BANK USA, J.P MORGAN SECURITIES LLC, MIZUHO BANK,

LTD, MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO MITSUBISHI UFJ, LTD.),

TORONTO DOMINION (TEXAS) LLC, AND WELLS FARGO BANK SECURITIES

LLC,

AS JOINT LEAD ARRANGERS

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS

BANK PLC, CITIBANK, N.A., J.P. MORGAN SECURITIES LLC, AND WELLS

FARGO BANK SECURITIES LLC,

AS JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      35  

1.03

  Accounting Terms      36  

1.04

  Rounding      36  

1.05

  Times of Day; Rates      36  

1.06

  Letter of Credit Amounts      37  

1.07

  Currency Equivalents Generally      37  

1.08

  Divisions      37  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     37  

2.01

  The Loans      37  

2.02

  Borrowings, Conversions and Continuations of Loans      38  

2.03

  Letters of Credit      39  

2.04

  Swing Line Loans      47  

2.05

  Prepayments      50  

2.06

  Termination or Reduction of Commitments      51  

2.07

  Repayment of Loans      52  

2.08

  Interest      52  

2.09

  Fees      53  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     53  

2.11

  Evidence of Debt      53  

2.12

  Payments Generally; Administrative Agent’s Clawback      54  

2.13

  Sharing of Payments by Lenders      56  

2.14

  Increase in Commitments      57  

2.15

  Cash Collateral      58  

2.16

  Defaulting Lenders      59  

2.17

  Extension of Maturity Date      62  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     64  

3.01

  Taxes      64  

3.02

  Illegality      68  

3.03

  Inability to Determine Rates      69  

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      70  

3.05

  Compensation for Losses      71  

3.06

  Mitigation Obligations; Replacement of Lenders      72  

3.07

  Provisions Relating to Extended Revolving Commitments      72  

3.08

  Survival      73  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     73  

4.01

  Conditions of Initial Credit Extension      73  

4.02

  Conditions to all Credit Extensions      75  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     76  

5.01

  Existence, Qualification and Power      76  

5.02

  Authorization; No Contravention      76  

5.03

  Governmental Authorization; Other Consents      77  

5.04

  Binding Effect      77  

5.05

  Financial Statements; No Material Adverse Effect      77  

5.06

  Litigation      78  

5.07

  No Default      78  

5.08

  Title; Etc.      78  

5.09

  Environmental Compliance; Permits      78  

5.10

  Taxes      78  

5.11

  ERISA Compliance      79  

5.12

  Subsidiaries; Equity Interests; Loan Parties      79  

5.13

  Margin Regulations; Investment Company Act      79  

5.14

  Disclosure      79  

5.15

  Compliance with Laws      80  

5.16

  Intellectual Property; Licenses, Etc.      80  

5.17

  Solvency      80  

5.18

  Anti-Corruption Laws and Sanctions      80  

5.19

  EEA Financial Institution      80  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI AFFIRMATIVE COVENANTS

     80  

6.01

  Financial Statements      81  

6.02

  Certificates; Other Information      81  

6.03

  Notices of Default      83  

6.04

  Payment of Obligations      83  

6.05

  Preservation of Existence, Etc.      83  

6.06

  Maintenance of Properties      83  

6.07

  Maintenance of Insurance      84  

6.08

  Compliance with Laws      84  

6.09

  Books and Records      84  

6.10

  Inspection Rights      84  

6.11

  Use of Proceeds      84  

6.12

  Covenant to Guarantee Obligations      85  

6.13

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      85
 

6.14

  Maintenance of Separateness      87  

6.15

  Anti-Corruption Laws and Sanctions      87  

ARTICLE VII NEGATIVE COVENANTS

     87  

7.01

  Liens and Sale and Leaseback Transactions      87  

7.02

  Indebtedness      89  

7.03

  [Reserved      90  

7.04

  Mergers, Fundamental Changes and Dispositions      90  

7.05

  [Reserved      90  

7.06

  Restricted Payments      90  

7.07

  Change in Nature of Business      90  

7.08

  Transactions with Affiliates      90  

7.09

  [Reserved      91  

7.10

  [Reserved      91  

7.11

  Financial Covenant      91  

7.12

  [Reserved      91  

7.13

  Changes in Organization Documents      91  

7.14

  Fiscal Year; Accounting Principles      91  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     91  

8.01

  Events of Default      91  

8.02

  Remedies upon Event of Default      93  

8.03

  Application of Funds      94  

ARTICLE IX ADMINISTRATIVE AGENT

     95  

9.01

  Appointment and Authority      95  

9.02

  Rights as a Lender      95  

9.03

  Exculpatory Provisions      96  

9.04

  Reliance by Administrative Agent      97  

9.05

  Delegation of Duties      97  

9.06

  Resignation of Administrative Agent      97  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      99  

9.08

  No Other Duties, Etc.      99  

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      99  

9.10

  Guaranty Matters      100  

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      100  

9.12

  ERISA Representations      100  

ARTICLE X MISCELLANEOUS

     103  

10.01

  Amendments, Etc.      103  

10.02

  Notices; Effectiveness; Electronic Communications      104  

10.03

  No Waiver; Cumulative Remedies; Enforcement      106  

10.04

  Expenses; Indemnity; Damage Waiver      107  

10.05

  Payments Set Aside      109  

10.06

  Successors and Assigns      110  

10.07

  Treatment of Certain Information; Confidentiality      114  

10.08

  Right of Setoff      115  

10.09

  Interest Rate Limitation      116  

10.10

  Counterparts; Integration; Effectiveness      116  

10.11

  Survival of Representations and Warranties      116  

10.12

  Severability      117  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.13

  Replacement of Lenders      117  

10.14

  Governing Law; Jurisdiction; Etc.      118  

10.15

  Waiver of Jury Trial      119  

10.16

  No Advisory or Fiduciary Responsibility      119  

10.17

  Electronic Execution of Assignments and Certain Other Documents      119  

10.18

  USA PATRIOT Act      120  

10.19

  Keepwell      120  

10.20

  ENTIRE AGREEMENT      120  

10.21

  Exiting Lender      120  

10.22

  Intercreditor Agreement      121  

10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      121
 

10.24

  Amendment and Restatement      121  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

    1.01(A)    Guarantors     1.01(B)    Existing Letters of Credit     2.01   
Commitments and Applicable Percentages     5.12    Subsidiaries and Other Equity
Investments; Loan Parties     7.01    Existing Liens     7.02    Existing
Indebtedness     7.08    Affiliate Transactions     10.02    Administrative
Agent’s Office, Certain Addresses for Notices

EXHIBITS

    Form of

    A-1    Revolving Credit Loan Notice     A-2    Swing Line Loan Notice
    B-1    Note     B-2    Swing Line Note     C    Compliance Certificate
    D-1    Assignment and Assumption     D-2    Administrative Questionnaire
    E    [Reserved].     F-1 – F-3    Forms of U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of January 29, 2016, among ANDEAVOR LOGISTICS LP, a Delaware limited
partnership (formerly known as Tesoro Logistics LP, the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower, the Administrative Agent and the lenders party thereto have
previously entered into that certain Second Amended and Restated Credit
Agreement dated as of December 2, 2014 (as modified, the “Existing Credit
Agreement”), pursuant to which such lenders have made certain loans and advances
to the Borrower.

The Borrower has requested certain modifications to the Existing Credit
Agreement, and the Administrative Agent and the Lenders have indicated their
willingness to amend and restate the Existing Credit Agreement on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person, (c) all or substantially all
of a line of business or division of another Person (in each case above
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions), or
(d) any properties or assets the Acquisition Consideration for which exceeds, in
an individual transaction, $30,000,000 (but in any case excluding any ordinary
course capital expenditures of the Loan Parties or replacements of existing
equipment, property or assets of the Loan Parties).

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition; provided, that any contingent future
payment shall be considered Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by the Borrower or any Subsidiary.

“Act” has the meaning specified in Section 10.18.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments (including Tranches thereof) of
all the Lenders. As of the Amendment No. 1 Effective Date, the Aggregate
Commitments are $1,100,000,000.

“Agreement” means this Credit Agreement.

“Amendment No. 1 Effective Date” means January 5, 2018.

“Amendment No. 2 Effective Date” means December 20, 2018.

“Andeavor” means Andeavor, LLC, a Delaware limited liability company, as
successor by merger to Andeavor (formerly known as Tesoro Corporation), a
Delaware corporation.

“Andeavor Midstream” means Andeavor Midstream Partners LP (formerly known as QEP
Midstream Partners, LP), a Delaware limited partnership.

“Andeavor Midstream GP” means Andeavor Midstream Partners GP LLC (formerly known
as QEP Midstream Partners GP, LLC), a Delaware limited liability company.

“Andeavor Rio” means Andeavor Logistics Rio Pipeline LLC, a Delaware limited
liability company.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” and “Applicable Fee Rate” means the applicable percentage per
annum set forth below in the Ratings-Based Pricing Grid, determined by reference
to the Borrower’s Debt Rating then in effect.

Ratings-Based Pricing Grid:

 

Pricing

Level

   Ratings
(Moody’s/S&P)    Applicable Margin for
Eurodollar Rate
Loans/Letter of
Credit Fees     Applicable
Margin for
Base Rate
Loans     Applicable Fee
Rate  

1

   > Baa1/BBB+      1.125 %      0.125 %      0.175 % 

2

   > Baa2/BBB      1.25 %      0.25 %      0.20 % 

3

   > Baa3/BBB-      1.50 %      0.50 %      0.25 % 

4

   > Ba1/BB+      1.75 %      0.75 %      0.30 % 

5

   < Ba1/BB+      2.00 %      1.00 %      0.375 % 

For purposes of the Ratings-Based Pricing Grid, (a) if the ratings are split,
the lower of such ratings shall apply; provided, that if the lower rating is two
or more levels below the higher rating, the rating next above the lower of the
two shall apply; (b) if only one Rating Agency issues a rating, such rating
shall apply; (c) if the rating established by Moody’s or S&P shall be changed,
such change shall be effective as of the date on which it is first publicly
announced by the applicable Rating Agency; and (d) if the Borrower does not have
any Debt Rating, then Pricing Level 5 shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC, Citibank, N.A., Deutsche Bank AG, New York Branch, Goldman Sachs Bank
USA, J.P. Morgan Securities LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd. (f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd.), Toronto Dominion (Texas) LLC, and Wells
Fargo Securities LLC, in their capacities as joint lead arrangers, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citibank, N.A.,
JPMorgan Chase Bank, N.A., Wells Fargo Bank Securities LLC, in their capacities
as joint bookrunners.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the combined consolidated statements of
operations, partners equity (deficit) and cash flows of the Borrower, the
Borrower’s Predecessors and its Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, partners’ capital, retained earnings and cash flows for such fiscal
year of the Borrower, the Borrower’s Predecessors and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” has the meaning set forth in the Borrower Partnership
Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

-4-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Partnership Agreement” means that certain Third Amended and Restated
Agreement of Limited Partnership of Andeavor Logistics LP dated as of
December 1, 2017, among the General Partner, Andeavor, Tesoro Alaska, TRMC and
the other limited partners party thereto.

“Borrower’s Predecessor” means the Borrower’s “Predecessor” as described in the
10-K of the Borrower most recently filed with the SEC as of the Closing Date.

“Business” means the ownership, operation, development and acquisition of Crude
Oil, Refined Products and natural gas logistics assets.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

-5-



--------------------------------------------------------------------------------

(b) Dollar-denominated time deposits with, or Dollar-denominated insured
certificates of deposit or Dollar-denominated bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System; (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition; and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) with respect to
any Cash Management Agreement entered into before the Closing Date, is a Lender
or Affiliate of a Lender on the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives

 

-6-



--------------------------------------------------------------------------------

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the Borrower;
(b) Marathon Petroleum Corporation, a Delaware corporation, shall cease,
directly or indirectly, to own and control legally and beneficially more than
50% of the Equity Interests in the General Partner; (c) the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of the Equity Interests in Andeavor Midstream GP; or (d) the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of the Equity Interests of Andeavor Midstream or Opco except to the extent that
such failure is as a result of a merger or consolidation of Andeavor Midstream
or Opco, as applicable, into the Borrower.

“Closing Date” means January 29, 2016.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans (and Tranches thereof) to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) any charges or expenses (other than depreciation or
amortization expense) directly incurred in connection with any Acquisition or
Disposition permitted by this Agreement, in an aggregate amount not to exceed
10% of Consolidated EBITDA (as shown on the consolidated financial statements of
the Borrower and its Restricted Subsidiaries most recently delivered to the
Administrative Agent in accordance with Section 6.01 but without giving effect
to this clause (iv) in such calculation) for any Measurement Period, and (v) all
non-cash charges or expenses reducing Consolidated Net Income (in each case of
or by the Borrower and its Restricted

 

-7-



--------------------------------------------------------------------------------

Subsidiaries for such Measurement Period) minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income (in each case of or by the Borrower and its Restricted Subsidiaries
for such Measurement Period) and (iii) any cash expenditures during such
Measurement Period on account of any non-cash item which was added back to
Consolidated EBITDA during any prior period with respect to which a calculation
of Consolidated EBITDA was made under this Agreement (and provided that the cash
expenditure does not impact Consolidated Net Income in the period paid).
Consolidated EBITDA shall be calculated for each Measurement Period, on a pro
forma basis, after giving effect to, without duplication, any Acquisition,
Disposition, or designation of an Unrestricted Subsidiary as a Restricted
Subsidiary or of a Restricted Subsidiary as an Unrestricted Subsidiary occurring
during each period commencing on the first day of such period to and including
the date of such transaction (the “Reference Period”) as if such Acquisition,
Disposition, or designation and any related incurrence or repayment of
Indebtedness occurred on the first day of the Reference Period. In making the
calculation contemplated by the preceding sentence, Consolidated EBITDA
generated or to be generated by such acquired, divested, designated, or damaged
or condemned property or Person shall be determined in good faith by the
Borrower based on reasonable assumptions; provided, however, that (A) such pro
forma calculations shall also be reasonably acceptable to the Administrative
Agent if such pro forma adjustments to Consolidated EBITDA exceed the lesser of
(x) $100,000,000 for any one Acquisition or Disposition, as applicable, and
(y) thirty percent (30%) of the Consolidated EBITDA for the Borrower and its
Restricted Subsidiaries on a consolidated basis prior to such adjustment and
(B) no such pro forma adjustments shall be allowed unless, not less than thirty
(30) days after the end of such period, the Administrative Agent shall have
received such written documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, supporting such pro forma adjustments. For purposes of calculating the
Consolidated Leverage Ratio to determine compliance with Section 7.11,
Consolidated EBITDA may include, at Borrower’s option, any Material Project
EBITDA Adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
[Reserved], (e) all Attributable Indebtedness, and (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary. Consolidated Funded Indebtedness of any Person shall
include all Indebtedness of any other Person (including any partnership in which
such Person is a general partner) of the types referred to in clauses
(a) through (f) above to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent (i) paid in cash or required to have been paid in cash and (ii) treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) all cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of such date (other than any restricted cash or restricted Cash
Equivalents) on a consolidated basis to (b) Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period as set forth on the
Borrower’s financial statements most recently filed with the SEC on Form 10-K or
Form 10-Q; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Restricted Subsidiary during such Measurement Period to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or Law applicable to
such Restricted Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Restricted Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income,
(c) any non-cash gains or losses resulting from mark to market activity as a
result of FASB ASC 815 and (d) any income (or loss) for such Measurement Period
of any Person if such Person is not a Restricted Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution (and
in the case of a dividend or other distribution to a Restricted Subsidiary, such
Restricted Subsidiary is not precluded from further distributing such amount to
the Borrower as described in clause (b) of this proviso).

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (b) the sum of (i) current liabilities (excluding
short-term Indebtedness and the current portion of long-term Indebtedness) of
the Borrower and the Restricted Subsidiaries and (ii) goodwill and other
business combination related intangible assets of the Borrower and the
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, all as reflected in the consolidated financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b); provided that the assets of Unrestricted
Subsidiaries and the liabilities of Unrestricted Subsidiaries shall be excluded
from calculation of Consolidated Net Tangible Assets. For purposes of this
definition, the amount of assets and liabilities of any non-Wholly Owned
Subsidiary shall be included or deducted, as the case may be, only to the extent
of the proportional Equity Interest directly or indirectly owned by the Borrower
in such Restricted Subsidiary, provided that, in the case of any such
liabilities, to the extent such liabilities are recourse to the Borrower or any
other Restricted Subsidiary, the full amount of such liabilities that are so
recourse shall be deducted for purposes of this definition.

 

-9-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Revolving Credit
Borrowing, (b) an L/C Credit Extension and (c) a Swing Line Borrowing.

“Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade or
specific gravity, commonly known as petroleum or oil.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced long-term debt of the Borrower.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, unless cured
or waived during any applicable grace or cure period, would be an Event of
Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified

 

-10-



--------------------------------------------------------------------------------

the Borrower, the Administrative Agent, the applicable L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
applicable L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution Payments” means any cash distribution or dividend by the Borrower
on, or in respect of any retirement, purchase, redemption, or other acquisition
of, any Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

-11-



--------------------------------------------------------------------------------

“Drop Down Administrative Agent” means Bank of America, as administrative agent
under the Drop Down Credit Agreement or any successor administrative agent
thereunder.

“Drop Down Credit Agreement” means the Credit Agreement, dated as of the date
hereof, among the Borrower, the lenders party thereto and the Drop Down
Administrative Agent.

“Drop Down Loan Documents” means the “Loan Documents” as defined in the Drop
Down Credit Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party, any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

-12-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.1

 

1 

The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

-13-



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated and approved by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period and;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is used by the
Administrative Agent in connection herewith, such rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such rate shall be applied in a manner as otherwise reasonably determined
by the Administrative Agent; provided further that, if the LIBOR screen rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Subsidiary Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.19 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Subsidiary Guaranty of such Guarantor, or a
grant by such Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiary
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its net income (however denominated), profits, or capital (however denominated),
and franchise Taxes imposed on it, in each case, (i) as a result of such
recipient being organized under the Laws of, or having its principal office
located in or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction described

 

-14-



--------------------------------------------------------------------------------

in clause (a) above; (c) any backup withholding Tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii); (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding Tax that is required to be imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a)(ii); (e) any Taxes attributable to a recipient’s
failure to comply with clause (B) of Section 3.01(e)(ii), and (f) any United
States Federal Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Letters of Credit” the letters of credit issued or deemed issued under
the Existing Credit Agreement and listed on Schedule 1.01(B).

“Extending Lenders” has the meaning specified in Section 2.17(d).

“Extended Loans” has the meaning specified in Section 2.17(a).

“Extended Loan Commitments” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(d).

“Extension Offer” has the meaning specified in Section 2.17(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing (so
long as such modification is substantively comparable and not materially more
onerous to comply with) (together with the portions of any law implementing such
intergovernmental agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

-15-



--------------------------------------------------------------------------------

“Fee Letters” means (a) the fee letter agreement, dated December 22, 2015, among
the Borrower, the Administrative Agent and the Arrangers, (b) the fee letter
agreement, dated December 22, 2015, among the Borrower, the Administrative Agent
and MLPFS and (c) the fee letter agreement, dated December 20, 2017, among the
Borrower, the Administrative Agent and MLPFS.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Officer” means the chief executive officer, chief financial officer
(or other principal financial officer, including vice president, finance),
treasurer or controller of a Loan Party.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation has been reallocated to other Lenders in accordance with
the terms hereof.

“FSHCO” means any Subsidiary that for U.S. federal income tax purposes is
treated either as a partnership or as a disregarded entity if substantially all
the assets of such Subsidiary comprise of equity interests (as determined for
U.S. federal income tax purposes) in one or more (a) CFCs and/or (b) FSHCOs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Tesoro Logistics GP, LLC, a Delaware limited liability
company.

 

-16-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 1.01(A) and each other Restricted Subsidiary that is a Material
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12 and (b) solely with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty pursuant to Section 10.19 with respect to all
Swap Obligations, the Borrower. For the avoidance of doubt, no CFC, FSHCO, or
any Subsidiary that is disregarded for U.S. federal income tax purposes and that
is held directly or indirectly by a CFC or FSHCO shall be a Guarantor.

“Guaranty” means the Third Amended and Restated Guaranty made by the Guarantors
in favor of, collectively, the Administrative Agent, the Lenders, the L/C
Issuers, the Hedge Banks, the Cash Management Banks, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, together with each other guaranty and guaranty supplement
delivered pursuant to Sections 4.01, 4.04 or 6.12.

“Hazardous Materials” means all substances, wastes or other pollutants
identified as hazardous or toxic pursuant to any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

-17-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract that such Person reasonably believes is permitted under
Article VII, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Swap Contract and (b) with respect to any Swap Contract entered into
before the Closing Date, is a Lender or an Affiliate of a Lender on the Closing
Date.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“Immaterial Subsidiary” means, subject to Section 6.12(c), any Restricted
Subsidiary if and for so long as such Immaterial Subsidiary, together with all
other Immaterial Subsidiaries, does not (a) have total assets at such time
exceeding 5% of the total assets of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP or (b) generate more than 5% of
Consolidated EBITDA for the most recently completed four fiscal quarter period,
in each case as of the end of the fiscal quarter most recently ended and for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).

“Impacted Loans” has the meaning specified in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

-18-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof by and among the Borrower, the Drop Down Administrative Agent, the
Administrative Agent and the other parties party thereto.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Credit Loan Notice, or
such other period that is twelve months or a period shorter than one month
requested by the Borrower and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

-19-



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Venture” means a joint venture entity, the Equity Interests of which are
owned by the Borrower or a Restricted Subsidiary with a third party, so long as
such joint venture entity does not constitute a Subsidiary. Notwithstanding the
foregoing, Andeavor Rio shall constitute a Joint Venture.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (a) Bank of America, (b) Barclays Bank PLC,
(c) Citibank, N.A., (d) JPMorgan Chase Bank, N.A. and (e) Wells Fargo Bank,
National Association, in its capacity as issuer of Letters of Credit hereunder
and any other Lenders selected by the Borrower and reasonably acceptable to the
Administrative Agent that agree to become an L/C Issuer hereunder, or any
successor issuer or issuers of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

-20-



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Commitment” means, with respect to the applicable L/C Issuer,
at any time, the amount set forth opposite such L/C Issuer’s name in the grid
below or as set forth in the agreement by which any Lender becomes an L/C Issuer
or as reflected for such L/C Issuer in the relevant Assignment and Assumption to
which it is a party, as such amount may be increased pursuant to an agreement
between the Borrower and such L/C Issuer with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld):

 

L/C Issuer

   Letter of Credit Commitment  

Bank of America

   $ 100,000,000.00  

Barclays Bank PLC,

   $ 50,000,000.00  

Citibank, N.A.

   $ 50,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00  

Wells Fargo Bank, National Association

   $ 50,000,000.00  

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means the lesser of the aggregate amount of the
Letter of Credit Commitments and an amount equal to the Aggregate Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. As of the Closing Date, the Letter of Credit Sublimit is
$300,000,000.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

-21-



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letters, (e) each Issuer Document, (f) any arrangements
entered into by an L/C Issuer and the Borrower pursuant to Section 2.03(a)(iii),
and (g) any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.15 of this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contract, of any one or
more of the Loan Parties and their Restricted Subsidiaries in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of a Loan Party or any
Restricted Subsidiary in respect of any Swap Contract at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party or such Restricted Subsidiary would be required to pay if such Swap
Contract were terminated at such time.

“Material Project” means any capital construction or expansion project of a
Borrower or its Restricted Subsidiaries, the aggregate capital cost or budgeted
capital cost of which, in each case, including capital costs expended prior to
the acquisition of any such project by a Borrower or its Restricted
Subsidiaries, as the case may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project (a) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts less expenses related
thereto, capital costs and expenses, scheduled Commercial Operation Date, oil
and gas reserve and production estimates, commodity price assumptions and

 

-22-



--------------------------------------------------------------------------------

other factors deemed appropriate by the Administrative Agent) which may, at the
Borrower’s option, be added to Consolidated EBITDA for the fiscal quarter in
which construction or expansion of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date); provided
that if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date (as used in this Agreement, references to “scheduled
Commercial Operation Date” mean the scheduled Commercial Operation Date as
reflected in the request from the Borrower to the Administrative Agent for
approval of the applicable Material Project EBITDA Adjustments), then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after the
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the actual period of delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%, and
(v) longer than 365 days, 100%; and

(b) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Parent Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(A) at least 20 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.11, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
attributable to such Material Project for the first full four fiscal quarter
period following the scheduled Commercial Operation Date with respect to such
Material Project, and

(B) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received current
estimates as to Material Project completion percentage, the expected Commercial
Operation Date, any known material delays with respect thereto, such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

 

-23-



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
Acquisitions pursuant to the definition of Consolidated EBITDA).

“Materials” has the meaning specified in Section 6.02.

“Material Subsidiary” means any Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means January 29, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Midstream Business” means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including, without limitation,
entering into Swap Contracts to support such business, or (b) any other business
that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of such L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and such L/C Issuer in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MPC” means Marathon Petroleum Corporation, a Delaware corporation.

“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

-24-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lenders” has the meaning specified in Section 2.17(d).

“Non-Guarantor Subsidiary” means a Restricted Subsidiary of the Borrower that is
not a Guarantor.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit B-1, with respect to
promissory notes evidencing Revolving Credit Loans or Exhibit B-2, with respect
to promissory notes evidencing Swing Line Loans.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Opco” means Tesoro Logistics Operations LLC, a Delaware limited liability
company.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-25-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.10;

 

-26-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.10;

(c) pledges and deposits made (i) in compliance with, or deemed trusts arising
in connection with, workers’ compensation, unemployment insurance and other
social security laws or regulations (other than Liens imposed by ERISA) or
(ii) in respect of letters of credit, bank guarantees, performance bonds or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capitalized Leases), statutory obligations (other than Liens imposed
by ERISA), surety and appeal bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business or (ii) in respect
of letters of credit, bank guarantees or similar instruments issued for the
account of the Borrower or any Restricted Subsidiary in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (h) of Article VIII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Restricted Subsidiary;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Restricted
Subsidiary pursuant to the provisions of any contract or any statute;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;

(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;

(k) Liens that are contractual rights of set-off;

 

-27-



--------------------------------------------------------------------------------

(l) Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;

(m) contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, terminal and storage agreements and other agreements
entered into in the ordinary course of any Loan Party’s or any Restricted
Subsidiary’s business that are customary in the Midstream Business, in each case
granted to secure compliance with the applicable agreement and limited to the
property that is the subject of the applicable agreement, provided that any such
Liens are for claims which are not delinquent or which are being contested in
good faith and, if applicable, for which adequate reserves have been maintained
to the extent required by GAAP, and provided further that any such Lien does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or the applicable Restricted
Subsidiary or materially impair the value of such property subject thereto;

(n) Liens on earnest money deposits made by a Loan Party or a Restricted
Subsidiary in connection with any letter of intent or purchase agreement with
respect to an acquisition or other investment permitted hereunder;

(o) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and

(p) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business.

provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in Consolidated Funded Indebtedness.

“Permitted Facility Indebtedness” means the Indebtedness under the Loan
Documents and the Drop Down Loan Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Systems” means, collectively, (a) the approximately 700 miles of Crude
Oil pipelines located in North Dakota and Montana owned by the Borrower or any
of its Restricted Subsidiaries, (b) the Utah Pipelines, and (c) any other
gathering systems or pipelines owned by any Loan Party that are used in the
Business, including in each case any gathering receipt, relay, and pump stations
connected or relating to any of the foregoing.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

-28-



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rating Agency” means each of Moody’s and S&P.

“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or other principal financial officer, including vice
president, finance), treasurer, assistant treasurer or controller of a Loan
Party or the General Partner acting on behalf of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or the General Partner
acting on behalf of a Loan Party and,

 

-29-



--------------------------------------------------------------------------------

solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party or the General Partner acting on behalf
of such Loan Party so designated by any of the foregoing officers in a notice to
the Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or the General Partner acting on behalf of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated as an Unrestricted Subsidiary in accordance with the definition
thereof.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of any property
(whether such property is now owned or hereafter acquired) that has been or is
to be sold or transferred by the Borrower or any Restricted Subsidiary to such
Person or any of its Affiliates, other than (a) temporary leases for a term,
including renewals at the option of the lessee, of not more than three years,
and (b) leases between the Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries.

 

-30-



--------------------------------------------------------------------------------

“Sanctioned Country” means a country, territory or region which is itself the
subject or target of any Sanctions.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract that is entered
into by and between any Loan Party and any Hedge Bank.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition” means any Acquisition which is (a) designated by the
Borrower (by written notice to the Administrative Agent) as a “Specified
Acquisition” and (b) made by the Borrower or any of its Restricted Subsidiaries
in which the Acquisition Consideration therefor exceeds $50,000,000.

 

-31-



--------------------------------------------------------------------------------

“Specified Acquisition Period” means, upon Borrower’s election, (a) the fiscal
quarter during which the Borrower or any of its Restricted Subsidiaries
consummates a Specified Acquisition and (b) the two fiscal quarters immediately
following the fiscal quarter described in clause (a); provided, however, that
(i) no more than one Specified Acquisition Period may be in effect at any one
time, (ii) no Specified Acquisition Period may become effective if the Borrower
fails to timely elect such Specified Acquisition Period, and (iii) no more than
one Specified Acquisition Period may be elected with respect to any particular
Specified Acquisition.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, Andeavor Rio shall not constitute a
Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-32-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TAPC” means Tesoro Alaska Pipeline Company LLC, a Delaware limited liability
company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tesoro Alaska” means Tesoro Alaska Company LLC, a Delaware limited liability
company.

“Tesoro Companies” means Tesoro Companies, Inc., a Delaware corporation.

 

-33-



--------------------------------------------------------------------------------

“Tesoro Consent” means the Consent and Agreement dated as of April 26, 2011
among the Borrower, Andeavor, Tesoro Companies, Tesoro Alaska, TRMC, the General
Partner, Opco, Tesoro High Plains and the Administrative Agent.

“Tesoro High Plains” means Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company.

“Threshold Amount” means $100,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“TLNP” means Tesoro Logistics Northwest Pipeline LLC, a Delaware limited
liability company.

“Tranche” means any Extended Loans that have terms and provisions that differ
from those of the Revolving Loans outstanding on the date such Extended Loans
are made.

“Transactions” means, collectively, (a) the initial Credit Extensions under this
Agreement, (b) the refinancing of the Existing Credit Agreement, (c) the
effectiveness of the Drop Down Credit Agreement and (d) the payment of fees,
commissions and expenses in connection with the foregoing.

“TRMC” means Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company, f/k/a Tesoro Refining and Marketing Company, a Delaware
corporation.

“TSPC” means Tesoro SoCal Pipeline Company LLC, a Delaware limited liability
company.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that has been
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.13(a) and, pursuant to Section 6.13(e), any Subsidiary of such
Unrestricted Subsidiary. As of the Amendment No. 2 Effective Date, Three Rivers
Gathering, L.L.C., Uintah Basin Field Services, LLC and Rendezvous Gas Services,
L.L.C. are Unrestricted Subsidiaries.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC or FSHCO.

“Utah Pipelines” means, collectively, (a) the three short-haul Crude Oil supply
pipelines located in Utah owned by the Borrower or any of its Subsidiaries, and
(b) the two short-haul Refined Product delivery pipelines located in Utah owned
by the Borrower or any of its Subsidiaries.

 

-34-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-35-



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time. Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, and otherwise determining what constitutes
Indebtedness hereunder, no effect shall be given to FASB ASC 842 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to the extent any lease (or similar arrangement
conveying the right to use) would be required to be treated as a capital lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the FASB ASC 842.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

-36-



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

-37-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone, or (ii) a Revolving Credit Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Revolving Credit Loan Notice. Each such notice must be received by
the Administrative Agent not later than noon (A) three Business Days prior to
the requested date of any Revolving Credit Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (B) on the requested date of any Revolving Credit
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Revolving Credit Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Revolving Credit Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Revolving Credit Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Revolving Credit Loan Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Revolving
Credit Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in
any such Revolving Credit Loan Notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day

 

-38-



--------------------------------------------------------------------------------

specified in the applicable Revolving Credit Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Revolving
Credit Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Revolving Credit Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect with respect to Revolving Credit Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) each L/C Issuer severally agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrower or its Restricted Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit issued by it; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings shall not exceed the
Aggregate Commitments, (x) the aggregate Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the Letters of Credit issued by any L/C Issuer shall not
exceed such L/C Issuer’s Letter of Credit Commitment. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

-39-



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Lenders and the applicable
L/C Issuer have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

-40-



--------------------------------------------------------------------------------

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than noon at least two Business Days (or such later date and
time as the Administrative Agent and the applicable L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

-41-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-42-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof. Not later than 10:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Credit Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

-43-



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the respective L/C Issuers for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Credit Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. (i) At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

-44-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,

 

-45-



--------------------------------------------------------------------------------

the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the
applicable L/C Issuer shall not be responsible to the Borrower for, and such L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be

 

-46-



--------------------------------------------------------------------------------

determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default under Section 8.01(a) or (f) exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
of 0.20% per annum, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments at such time, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, (iii) the Borrower shall not use the

 

-47-



--------------------------------------------------------------------------------

proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (iv) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Revolving Credit Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Revolving Credit Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the

 

-48-



--------------------------------------------------------------------------------

Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Revolving Credit Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant committed borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

 

-49-



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Reallocation. If the maturity date shall have occurred in respect of any
Tranche of Revolving Commitments (the “Expiring Credit Commitment”) at a time
when another Tranche or Tranches of Revolving Commitments is or are in effect
with a longer maturity date (each, a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swing Line Loan, if consented to by the Swing Line Lender, on the
earliest occurring maturity date such Swing Line Loan shall be deemed
reallocated to the Tranche or Tranches of the Non-Expiring Credit Commitments on
a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the Revolving Credit Exposure to exceed the aggregate
amount of such Non-Expiring Credit Commitments, immediately prior to such
allocation the amount of Swing Line Loans to be reallocated equal to such excess
shall be repaid or Cash Collateralized and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Lenders
holding the Expiring Credit Commitments at the maturity date of the Expiring
Credit Commitments or if the Loans have been accelerated prior to the maturity
date of the Expiring Credit Commitment. Upon the maturity date of any Tranche of
Revolving Commitments, the sublimit for Swing Line Loans may be reduced as
agreed between the Swing Line Lender and the Borrower, without the consent of
any other Person.

2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans (or such shorter period as agreed to by the Administrative Agent) and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of

 

-50-



--------------------------------------------------------------------------------

$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Revolving Credit
Loans of the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time (including, for the avoidance of doubt, as
the result of the maturity of any Tranche of Revolving Commitments), the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination. Any such notice of termination or
reduction of

 

-51-



--------------------------------------------------------------------------------

commitments pursuant to this Section 2.06 may state that it is conditioned upon
the occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

2.07 Repayment of Loans. (a) Revolving Credit Loans. The Borrower shall repay to
the Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 8.01(a) or (f) exists, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-52-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any

 

-53-



--------------------------------------------------------------------------------

Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Revolving Credit Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation,

 

-54-



--------------------------------------------------------------------------------

plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Revolving Credit Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Revolving Credit Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

-55-



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Revolving Credit Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

 

-56-



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments. (a) Request for Increase. Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request increases in the
Aggregate Commitments; provided that (i) any such request for an increase shall
be in a minimum amount of $50,000,000 and (ii) no such increase shall be
permitted if, after giving effect thereto, the Aggregate Commitments would
exceed an amount that, when added to the principal amount of all other Permitted
Facility Indebtedness (including undrawn commitments therefor) exceeds
$2,600,000,000. At the time of sending such notice to the Administrative Agent,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent and each L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date
signed by a Responsible Officer of such Loan Party or the General Partner acting
on behalf of such Loan Party (x) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (y) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects (except
to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty

 

-57-



--------------------------------------------------------------------------------

is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists or would immediately
result from such increase and (C) giving effect to such increase and any
contemporaneous increase of any other Permitted Facility Indebtedness, the
aggregate amount of Permitted Facility Indebtedness (including undrawn
commitments therefor) is less than or equal to $2,600,000,000. The Borrower
shall prepay any Revolving Credit Loans outstanding on the Revolving Credit
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the applicable L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer as herein provided, or that
the total amount of such Cash

 

-58-



--------------------------------------------------------------------------------

Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by a Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
within ten (10) Business Days after demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each applicable L/C Issuer or Swing Line

 

-59-



--------------------------------------------------------------------------------

Lender hereunder; third, to Cash Collateralize each applicable L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each applicable L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, each applicable L/C Issuer or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such L/C Issuer or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

 

-60-



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each applicable L/C Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 10.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each applicable L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

-61-



--------------------------------------------------------------------------------

2.17 Extension of Maturity Date.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension of the Maturity Date (such extension, the “Extension”
and such extended loans, the “Extended Loans”) and the Commitments (such
commitments, the “Extended Loan Commitments”) to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the
applicable Tranche of Commitments that will be subject to the Extension (which
shall be in minimum increments of $25,000,000 and a minimum amount of
$300,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than fifteen (15) Business Days nor
more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant Tranche of Commitments to which
such Extension relates. Each Lender shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender pursuant to procedures established by,
or reasonably acceptable to, the Administrative Agent and the Borrower. If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments, subject to the Extension Offer as set forth in
the Extension notice, then the Commitments of Lenders of the applicable Tranche
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties (except to the extent such
representation or warranty is already subject to a materiality qualifier, in
which case such representation or warranty shall be true and correct in all
respects) contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date of such Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (iii) the L/C Issuer and the Swing Line Lender shall have
consented to any Extension of the Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period and (iv) the terms of such
Extension shall comply with paragraph (c) of this Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment (as defined
below); provided that (i) the final maturity date of any Extended Loan shall be
no earlier than the Maturity Date, (ii) there shall be no reductions of
commitments under any Extension, (iii) the Extended Loans will rank pari passu
in right of payment and with respect to security with the existing Loans and the
borrower and guarantors of the Extended Loan Commitments shall be the same as
the Borrower and Guarantors with respect to the existing Loans, (iv) the
interest rate margin, rate floors, fees and

 

-62-



--------------------------------------------------------------------------------

premium applicable to any Extended Loan Commitments (and the Extended Loans
thereunder) shall be determined by the Borrower and the applicable extending
Lenders, (v) borrowing and prepayment of the Extended Loans, or reductions of
Extended Loan Commitments, and participation in Letters of Credit and Swing Line
Loans, shall be on a pro rata basis with the other Loans or Commitments (other
than upon the maturity of the non-extended Loans and Commitments) and (vi) the
terms of the Commitments made under the Extension shall be substantially
identical to the terms set forth herein (except as set forth in clauses
(i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender (such Lenders providing Extended Loans, the
“Extending Lenders” and such Lenders declining to provide such Extended Loans,
the “Non-Extending Lenders”) shall execute and deliver to the Administrative
Agent an amendment (an “Extension Amendment”) and a certificate of each Loan
Party dated as of the date of such Extension (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party or the General
Partner acting on behalf of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Extension, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such Extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representation or warranty is
already subject to a materiality qualifier, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension. Any Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Loan Commitments as a new Tranche of Commitments and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Tranche (including to preserve the pro rata treatment
of the extended and non-extended Tranches and to provide for the reallocation of
Revolving Credit Exposure upon the expiration or termination of the commitments
under any Tranche), in each case on terms consistent with this section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

-63-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Law be made free and clear of and without reduction or
withholding for any Taxes. If, however, an applicable withholding agent is
required by applicable Law to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Law as determined by such
withholding agent.

(ii) If an applicable withholding agent shall be required by applicable Law to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from or in respect of any sum payable
hereunder or under any other Loan Document, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law or, at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses and expenses (including
the fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority (i) as a result of the failure by

 

-64-



--------------------------------------------------------------------------------

such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e), (ii) attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register, (iii) with respect to any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document and (iv) any
Indemnified Taxes or Other Taxes attributable to such Lender or L/C Issuer (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and each L/C Issuer
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by applicable Law or when reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or such L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or such L/C Issuer by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or such L/C Issuer’s status for withholding
tax purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (ii)(A), (ii)(B) and (iv) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-65-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender or L/C Issuer
becomes a Lender or L/C Issuer under this Agreement (and from time to time
thereafter upon reasonable request of Borrower or the Administrative Agent)
properly completed and executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) properly completed and executed originals of Internal Revenue Service Form
W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable), or

(4) to the extent such Foreign Lender is not the beneficial owner, properly
completed and executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, IRS Form W-8BEN Internal
Revenue Service Form W-8BEN-E (as applicable), Internal Revenue Service Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-1 or Exhibit F-2, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-3 on behalf of each such direct and indirect partner.

 

-66-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Each Lender and L/C Issuer agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) If a payment made to a Lender or L/C Issuer hereunder or under any Loan
Document would be subject to United States Federal withholding Tax imposed by
FATCA if such Lender or L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (e.g., because the Revolving Credit Loans are
not treated as grandfathered obligations under FATCA), such Lender or L/C Issuer
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or L/C Issuer has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

(v) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

 

-67-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other payments or amounts
owing by the Borrower.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar

 

-68-



--------------------------------------------------------------------------------

Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Revolving Credit Borrowing of Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

-69-



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (f) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

-70-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

-71-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, such L/C Issuer, or any Governmental Authority
for the account of any Lender or such L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or such L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Provisions Relating to Extended Revolving Commitments. If the Letter of
Credit Expiration Date in respect of any Tranche of Revolving Commitments occurs
prior to the expiry date of any Letter of Credit, then (i) if consented to by
the L/C Issuer, if one or more other Tranches of Revolving Commitments in
respect of which the Letter of Credit Expiration Date shall not have so occurred
are then in effect, such Letters of Credit for which consent has been obtained
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such nonterminating Tranches up to an
aggregate amount not to exceed the aggregate amount of the unutilized Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated and provided however, that
no Revolving Lender with Revolving Commitments terminating upon the Revolving
Termination Date shall be

 

-72-



--------------------------------------------------------------------------------

obligated to purchase participations in or have any reimbursement obligations
with respect to any such Letters of Credit with an expiry date occurring after
the Letter of Credit Expiration Date unless consented to by such Revolving
Lender) and (ii) to the extent not reallocated pursuant to immediately preceding
clause (i), the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(c). Upon the maturity date of any tranche of
Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the L/C Issuer and the Borrower, without the consent of any other
Person.

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the General Partner acting on behalf of such Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i) counterparts of this Agreement executed by the Borrower, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Guaranty executed by the Guarantors;

(iv) a reaffirmation and amendment of the Tesoro Consent, duly executed by each
party thereto;

(v) the Intercreditor Agreement, executed by the Borrower, the Administrative
Agent, the Drop Down Administrative Agent and the other parties party thereto;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner acting on behalf of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

 

-73-



--------------------------------------------------------------------------------

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(viii) a favorable opinion of each of Simpson Thacher & Bartlett LLP and
McGuireWoods LLP, counsel to the Loan Parties, addressed to the Administrative
Agent, the Collateral Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

(ix) a favorable opinion of Brena, Bell & Clarkson, P.C., local counsel to the
Loan Parties in Alaska, McGuireWoods LLP, local counsel to the Loan Parties in
California, Miller Nash Graham & Dunn LLP, local counsel to the Loan Parties in
Idaho, Crowley Fleck PLLP, local counsel to the Loan Parties in Montana, Faegre
Baker Daniels LLP, local counsel to the Loan Parties in North Dakota, Jones
Waldo, local counsel to the Loan Parties in Utah, and Miller Nash Graham & Dunn
LLP, local counsel to the Loan Parties in Washington, addressed to the
Administrative Agent, the Collateral Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(x) the Administrative Agent, the Arrangers and the Lenders shall have received
all documentation and other information about the Borrower and the Guarantors
three (3) Business Days prior to the Closing Date so long as such documentation
and information has been reasonably requested in writing by the Administrative
Agent, the Arrangers, and the Lenders at least seven (7) business days prior to
the Closing Date and that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act;

(xi) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the execution and delivery
of the Loan Documents, any Credit Extension to be made on the Closing Date, from
the chief financial officer of the Borrower;

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(d) and 4.02(a) and (b) have been
satisfied;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral, including, without limitation,
(i) standard flood hazard determination forms and (ii) if any property is
located in a special flood hazard area (A) notices to (and confirmations of
receipt by) the applicable Loan Party as to the existence of a special flood
hazard and, if applicable, the unavailability of flood hazard insurance under
the National Flood Insurance Program and (B) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent;

 

-74-



--------------------------------------------------------------------------------

(xiv) the Administrative Agent shall have completed an environmental due
diligence investigation of the Borrower and its Subsidiaries in scope, and with
results, satisfactory to the Administrative Agent; and

(xv) evidence that the Drop Down Loan Documents shall become effective prior to
or substantially concurrently with the closing of this Agreement.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) Since December 31, 2014, there shall not have occurred any event, condition
or occurrence that has had, or is reasonably expected to have, a Material
Adverse Effect other than as disclosed in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2014 and any report of the Borrower
on Form 10-Q or Form 8-K filed with the Securities and Exchange Commission since
December 31, 2014, and prior to December 22, 2015.

(e) All Loans outstanding under the Existing Credit Agreement shall have been
repaid, and all accrued but unpaid interest, commitment fees, and other amounts
outstanding thereunder shall have been paid in full; provided that, for the
avoidance of doubt, Letters of Credit issued and outstanding under the Existing
Credit Agreement shall remain outstanding as Letters of Credit hereunder and
shall be subject to and governed by the terms and conditions hereof.

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and each
L/C Issuer to honor any Request for Credit Extension (other than a Revolving
Credit Loan Notice requesting only a conversion of Revolving Credit Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

-75-



--------------------------------------------------------------------------------

(a) the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) has all requisite power and authority to own its properties
and to carry on its business as now conducted or proposed to be conducted, and
(d) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (c) or (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action, (b) do not and will not (i) violate any of such Person’s
Organization Documents, (ii) result in the creation of any Lien not permitted by
the Loan Documents, (iii) violate any Contractual Obligation to which such
Person is a party or by which it or any of its properties is bound or
(iv) violate any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or
(c) violate any Law, except in each case referred to in clause (b)(ii)-(iv) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions or (b) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents, except (i) for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) to the
extent that the failure of any approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person to have been duly obtained, taken, given, or made or to be in full
force and effect, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and Borrower’s Predecessor’s and its
Subsidiaries’ results of operations, equity (deficit) and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of and for the three fiscal quarter period ended September 30,
2015 and the related consolidated statements of income or operations and cash
flows for the two fiscal quarter period ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

-77-



--------------------------------------------------------------------------------

5.06 Litigation. As of the Amendment No. 2 Effective Date, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, or in arbitration or before any
Governmental Authority (including, without limitation, FERC or any equivalent
state regulatory authority), by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (a) that purport to
affect or pertain to this Agreement or any other Loan Document or the
consummation of the Transactions, or (b) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Title; Etc. (a) As of the Amendment No. 2 Effective Date, each Loan Party
and each of its Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property necessary or otherwise material
to the business of the Loan Parties and their respective Restricted
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where failure to have such title or leasehold interest would not reasonably be
expected to result in a Material Adverse Effect.

(b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “Pipeline Rights”) in favor of the Borrower or its Restricted
Subsidiaries, except where the failure of the Pipeline Systems to be so covered,
individually or in the aggregate, do not have a Material Adverse Effect.

5.09 Environmental Compliance; Permits.

(a) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their Restricted Subsidiaries are and have been in compliance with all
applicable Environmental Laws and are not subject to any pending, or to their
knowledge, threatened, claim or proceeding relating to Environmental Laws or
Hazardous Materials.

(b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list.

(c) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Restricted Subsidiaries (i) have obtained all Environmental Permits
necessary for the ownership and operation of its real properties and the conduct
of its Business, which are in full force and effect; (ii) have been and are in
compliance with all terms and conditions of such Environmental Permits; and
(iii) have not received written notice of any violation or alleged violation of
any Environmental Permit.

5.10 Taxes. The Borrower and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

5.11 ERISA Compliance. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

5.12 Subsidiaries; Equity Interests; Loan Parties. As of the Amendment No. 2
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.12 free and clear of all Liens. As of the Amendment No. 2
Effective Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.12. Set forth on Part (c) of Schedule 5.12 is a complete and accurate
list of all Loan Parties, showing as of the Amendment No. 2 Effective Date (as
to each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.

5.13 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.04 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.14 Disclosure. No written report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), and when taken as a whole and in conjunction
with all other information that has theretofore been made publicly available by
the Borrower in its filings with the SEC or in investor-related materials
publicly available on the Borrower’s website, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

-79-



--------------------------------------------------------------------------------

5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16 Intellectual Property; Licenses, Etc. The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except, in each case, where the failure of the same,
either individually or in the aggregate, could not be reasonably be expected to
have a Material Adverse Effect, and the use thereof by the Borrower or its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

5.17 Solvency. The Loan Parties are, on a consolidated basis, Solvent.

5.18 Anti-Corruption Laws and Sanctions. The Borrower has policies and
procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Wholly Owned Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower or its Restricted Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Restricted
Subsidiaries and to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Restricted Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Restricted Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, Letter of Credit, use of
proceeds thereof or other transaction contemplated by this Agreement will, to
the knowledge of the Borrower, violate Anti-Corruption Laws or applicable
Sanctions.

5.19 EEA Financial Institution. Neither the Borrower nor any Guarantor is an EEA
Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each of its
Restricted Subsidiaries to:

 

-80-



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, 15 days after the date required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in partners’ capital, retained earnings and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b) within 60 days after the end of each of the first three fiscal quarters of
the Borrower (or, if earlier, 5 days after the date required to be filed with
the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in partners’ capital, retained earnings and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Financial Officer of the Borrower as fairly
presenting the financial condition, results of operations, partners’ capital,
retained earnings and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), which Compliance Certificate shall, with
respect to any fiscal quarter (a “Material Unrestricted Subsidiary Quarter”) in
which, as of the last day thereof, Unrestricted Subsidiaries collectively
(i) have total assets exceeding 5% of the total assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP or (ii) generate more than 5%
of Consolidated EBITDA for the four fiscal quarter period ending on such date,
set forth a reasonably detailed reconciliation of each of the components
reflected in such calculation, as well as of Consolidated Net Tangible Assets,
to the corresponding consolidated amounts set forth in the financial statements,
in form and substance reasonably satisfactory to the Administrative Agent,
together with, for any Material Unrestricted Subsidiary Quarter, consolidating
statements of income or operations, changes in partners’ capital, retained
earnings and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, all in reasonable detail, such consolidating
statements to be certified by a Financial Officer of the Borrower as fairly
presenting the financial condition, results of operations, partners’ capital,
retained earnings and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

-81-



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrower or any
Restricted Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(c) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Restricted Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request;

(d) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Debt Rating, written
notice of such change;

(e) promptly, upon the exercise of any accordion feature or other increase to
the amount of any other Permitted Facility Indebtedness, notice thereof; and

(f) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 10.18.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of any Compliance Certificate to the Administrative Agent upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower, as applicable, with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Materials”) by posting the Materials on IntraLinks, Syndtrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities

 

-82-



--------------------------------------------------------------------------------

with respect to such Persons’ securities. The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Materials that may be distributed to the Public Lenders and that (w) all such
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” The Administrative Agent and the
Borrower acknowledge that no Materials will be marked “PUBLIC” other than
publicly available information filed by the Loan Parties with the SEC.

6.03 Notices of Default. Promptly notify the Administrative Agent of the
occurrence of any Default. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness; unless, with respect to any obligation or
liability described in clause (a), (b), or (c) above, (A) such obligation or
liability is being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower and each applicable Restricted Subsidiary, as applicable or (B) the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including intellectual property licenses) and
franchises material to the conduct of its business, except in each case to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

-83-



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance. Maintain with insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business in the same or similar location, of such types and
in such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and an independent contractor of
the Administrative Agent to visit and inspect any of its properties once per
calendar year, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its officers, and independent public accountants, all at the
expense of the Administrative Agent, and at such reasonable times during normal
business hours and as often as may be reasonably requested, upon reasonable
advance notice to the Borrower and subject to any applicable restrictions or
limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower, at any
time during normal business hours and without advance notice and as many times
during any calendar year as such Administrative Agent or Lender shall so
request; provided, further, that advance notice of any discussion with such
independent accountants shall be given to the Borrower and, so long as no Event
of Default shall have occurred and be continuing, the Borrower shall have the
opportunity to be present at such discussion. The Administrative Agent and each
Lender shall conduct any such inspection or examination (i) in reasonable
accordance with the Borrower’s or the applicable Restricted Subsidiary’s safety
policies and procedures and (ii) so as not to unreasonably materially interfere
with the Borrower’s or its Restricted Subsidiaries’ operations. The
Administrative Agent and each Lender agree to keep all information obtained by
them pursuant to this Section confidential in accordance with Section 10.07.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to (i) refinance
the Existing Credit Agreement, (ii) pay fees and expenses incurred in connection
with the Transactions; and (iii) provide ongoing working capital and for
Acquisitions, distributions and other general corporate purposes of the Borrower
and its Subsidiaries, in each case, not in contravention of any Law or of any
Loan Document. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only

 

-84-



--------------------------------------------------------------------------------

to support the general partnership, corporate or company purposes of the
Borrower and its Restricted Subsidiaries. The Borrower will not request any
Credit Extension, and the Borrower shall not use, or permit its Subsidiaries or
its or their respective directors, officers, employees or agents to use, the
proceeds of any Credit Extension (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, in any
material respect, (b) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country or (c) in any other manner that would result in the material
violation of any Sanctions applicable to any party to this Agreement.

6.12 Covenant to Guarantee Obligations. (a) Upon the formation or acquisition of
any new direct or indirect Restricted Subsidiary that is a Material Subsidiary
(other than any CFC, FSHCO or a Subsidiary that is disregarded for U.S. federal
income tax purposes and that is held directly or indirectly by a CFC or FSHCO),
including any Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary
that is a Material Subsidiary, then the Borrower shall, at the Borrower’s
expense, within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty substantially in the form of the Guaranty or a
guaranty supplement in substantially the form attached to the Guaranty,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,
together with such other additional closing documents, certificates and legal
opinions (which may be opinions of in-house counsel) as shall reasonably be
requested by the Administrative Agent.

(b) Notwithstanding the foregoing, if at any time all Immaterial Subsidiaries,
taken as a whole, (i) have total assets at such time exceeding 5% of the total
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP or (ii) generate more than 5% of Consolidated EBITDA for the most
recently completed four fiscal quarter period, in either case as of the fiscal
quarter most recently ended and for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), then the Borrower shall
designate which of such Subsidiaries shall no longer constitute “Immaterial
Subsidiaries” for purposes of this Credit Agreement to the extent necessary to
cause such excess to be eliminated and, with respect to any Subsidiary that
ceases to be an Immaterial Subsidiary as a result of such designation, the
Borrower shall take, and cause such Subsidiary to take, such action as is
necessary to comply with this Section 6.12.

6.13 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) The Borrower may designate any Subsidiary to be an Unrestricted Subsidiary;
provided that at the time of such designation and immediately after giving
effect thereto (i) no Default shall exist, (ii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof) and
(iii) such Subsidiary does not, at the time of designation and does not at any
time thereafter while it is an Unrestricted Subsidiary, Guarantee or otherwise
become directly or indirectly liable

 

-85-



--------------------------------------------------------------------------------

with respect to, or grant any Liens on any of its property to secure, any
Indebtedness of the Borrower or any Restricted Subsidiary or any obligations of
the Borrower or any Restricted Subsidiary in respect of any Sale and Leaseback
Transaction. Designation by the Borrower pursuant to this Section shall be
deemed to be a representation and warranty by the Borrower as of such date as to
the matters specified in this Section.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary, provided that at the time of such designation and after giving
effect thereto, (i) such Unrestricted Subsidiary shall not have outstanding
Indebtedness, other than Indebtedness permitted under Section 7.02, or Liens on
any of its property, other than Liens permitted under Section 7.01 (in each case
taking into account the other Indebtedness of Restricted Subsidiaries, and the
Liens on property of the Borrower and its Restricted Subsidiaries, then
existing), (ii) no Default shall exist and (iii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by such Restricted Subsidiary, at the time of
designation, of (x) all Indebtedness of such Restricted Subsidiary and (y) all
Liens on property of such Restricted Subsidiary existing at such time.

(c) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, Guarantee, or grant or otherwise permit a Lien on any of its or
their property to secure, any Indebtedness of an Unrestricted Subsidiary or any
obligations of Unrestricted Subsidiary in respect of any Sale and Leaseback
Transaction, other than (i) Liens on Equity Interests of an Unrestricted
Subsidiary to secure Indebtedness of such Unrestricted Subsidiary that is
non-recourse to the Borrower and its Restricted Subsidiaries and (ii) Guarantees
of Indebtedness of Unrestricted Subsidiaries in an aggregate amount not to
exceed 2.5% of Consolidated Net Tangible Assets at the time of incurrence or
assumption thereof. As used in this paragraph (c), “non-recourse” means
Indebtedness of an Unrestricted Subsidiary for which recourse to the Borrower or
any Restricted Subsidiary, whether contractual or as a matter of law, for
non-payment of such Indebtedness is limited to Equity Interests issued by such
Unrestricted Subsidiary.

(d) If at any time an Unrestricted Subsidiary fails to meet any requirement set
forth in clause (iii) of paragraph (a) or in paragraph (c) of this Section 6.13,
it will thereafter automatically cease to be an Unrestricted Subsidiary and
shall constitute a Restricted Subsidiary for all purposes of this Agreement, and
any Indebtedness and Liens of such Restricted Subsidiary will be deemed to be
incurred by such Restricted Subsidiary as of such date.

(e) Any subsidiary of an Unrestricted Subsidiary shall automatically constitute
an Unrestricted Subsidiary. At the time that an entity becomes a Subsidiary of
an Unrestricted Subsidiary, the Borrower shall be deemed to have designated such
Subsidiary as an Unrestricted Subsidiary pursuant to Section 6.13(a).

 

-86-



--------------------------------------------------------------------------------

(f) If at any time an entity that has been designated as an Unrestricted
Subsidiary ceases to be a Subsidiary of the Borrower, then such entity shall
cease to be an Unrestricted Subsidiary.

6.14 Maintenance of Separateness. Observe organizational formalities and keep
books and records separate from MPC and the other MPC Companies.

6.15 Anti-Corruption Laws and Sanctions. Maintain and implement policies and
procedures designed, in its reasonable business judgment, to promote compliance
by the Borrower, its Wholly Owned Subsidiaries and their respective directors,
officers, employees and agents (when acting in their capacity as agents for the
Borrower or its Restricted Subsidiaries) with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), the Borrower covenants and agrees with the Lenders that:

7.01 Liens and Sale and Leaseback Transactions.

(a) Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including accounts receivable, royalties and other revenues)
now owned or hereafter acquired by it, or assign or sell any receivables in
connection with any financing transaction or series of financing transactions
(including factoring arrangements), except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Amendment No. 2 Effective Date which is either
(A) set forth on Schedule 7.01 or (B) securing Indebtedness or other obligations
in a principal amount which is less than (x) $25,000,000 individually and (y)
$50,000,000 in the aggregate;

(iii) Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any of its respective Restricted
Subsidiaries; provided that (A) such Liens secure only Indebtedness, including
in respect of Capitalized Leases, incurred to finance the acquisition,
construction, repair, development or improvement of such assets, (B) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction, repair,
development or improvement, and (C) such Liens shall not apply to any other
property or assets (other than accessions and improvements thereto);

(iv) Liens under any Sale and Leaseback Transaction permitted under
Section 7.01(b);

 

-87-



--------------------------------------------------------------------------------

(v) Liens securing Indebtedness or other obligations of the Borrower or any of
its Restricted Subsidiaries in favor of any Loan Party;

(vi) (A) Liens on property existing at the time such property is acquired by a
Loan Party or any of its Restricted Subsidiaries and not created in
contemplation of such acquisition (or on repairs, improvements, additions or
accessions thereto) and (B) Liens on the assets of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such Person becoming a Subsidiary of the Borrower (or on repairs, improvements,
additions or accessions thereto), provided that, in the case of clauses (A) and
(B), such Liens do not extend to any other assets;

(vii) Liens on cash and Cash Equivalents securing obligations under any Swap
Contract; provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $200,000,000;

(viii) extensions, renewals and replacements of the Liens described in
clause (ii), (iii) or (vi) above, so long as there is no increase in the
Indebtedness or other obligations secured thereby (other than amounts incurred
to pay costs of the extension, renewal and replacement of the Indebtedness
secured by such Liens) and no additional property (other than accessions and
improvements in respect of such property) is subject to such Lien;

(ix) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Restricted Subsidiary securing obligations of such Joint Venture and Liens on
Equity Interests in an Unrestricted Subsidiary owned by the Borrower or any
Restricted Subsidiary securing obligations of such Unrestricted Subsidiary; and

(x) Liens not otherwise permitted by other clauses of this Section 7.01(a)
securing Indebtedness or other obligations of the Borrower or any of its
Restricted Subsidiaries, provided that the sum, without duplication, of (A) the
aggregate outstanding principal amount of all such Indebtedness and obligations
plus (B) the aggregate outstanding amount of Attributable Indebtedness under all
Sale and Leaseback Transactions permitted under Section 7.01(b) plus (c) the
aggregate outstanding principal amount of Indebtedness of Non-Guarantor
Subsidiaries permitted pursuant to Section 7.02(f) shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.

(b) Sale and Leaseback Transactions. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Sale and Leaseback Transaction if,
after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (i) the aggregate amount of Attributable Indebtedness under all
such Sale and Leaseback Transactions, plus (ii) the outstanding aggregate
principal amount of all Indebtedness of Non-Guarantor Subsidiaries permitted
under Section 7.02(f), plus (iii) the outstanding aggregate principal amount of
all Indebtedness of the Borrower and its Restricted Subsidiaries secured by
Liens permitted under Section 7.01(a)(x), shall exceed 15% of Consolidated Net
Tangible Assets at the time of consummation of such Sale and Leaseback
Transaction;

 

-88-



--------------------------------------------------------------------------------

7.02 Indebtedness. The Borrower will not permit any Non-Guarantor Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness owing to a Loan Party or a Wholly Owned Subsidiary;

(b) Indebtedness existing on the Amendment No. 2 Effective Date which is either
(i) set forth on Schedule 7.02 or (ii) in a principal amount which is less than
(x) $25,000,000 individually and (y) $50,000,000 in the aggregate;

(c) Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including
Indebtedness attributable to Capitalized Leases, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement and
(ii) if such Indebtedness is secured, the Liens securing it are permitted by
Section 7.01(a)(iii);

(d) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower after the Amendment No. 2 Effective Date or is merged
with or into a Subsidiary of the Borrower after the Amendment No. 2 Effective
Date and, in each case, not incurred in contemplation of such transaction;

(e) extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (c) or (d) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement;

(f) other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (i) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (ii) the outstanding
aggregate amount of Attributable Indebtedness under all Sale and Leaseback
Transactions permitted under Section 7.01(b), plus (iii) the outstanding
aggregate principal amount of all Indebtedness or other obligations secured by
Liens permitted under Section 7.01(a)(x) shall not exceed 15% of Consolidated
Net Tangible Assets at the time of creation, incurrence or assumption thereof;
and

(g) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit or in respect of bid, performance or surety bonds,
workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of its business
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims and self-insurance obligations (in each
case, other than Guarantees of and obligations for money borrowed).

 

-89-



--------------------------------------------------------------------------------

7.03 [Reserved.]

7.04 Mergers, Fundamental Changes and Dispositions. The Borrower will not, and
will not permit any other Loan Party to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries taken as a whole (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that (a) if at
the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, any Person may merge with or into
the Borrower, provided that the Borrower shall be the surviving entity; (b) any
Loan Party that is a Restricted Subsidiary may merge into or consolidate with or
sell, transfer, lease or otherwise dispose of its assets to the Borrower or
another Restricted Subsidiary; (c) any Loan Party that is a Restricted
Subsidiary may merge into, or consolidate with, any Person other than the
Borrower or another Restricted Subsidiary if (i) such Loan Party is the
surviving entity or (ii) such other Person is the surviving entity and becomes a
Restricted Subsidiary and a Guarantor contemporaneously with such merger or
consolidation; and (d) any Loan Party (other than the Borrower) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

7.05 [Reserved.]

7.06 Restricted Payments. The Borrower will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (a) the Borrower may declare and make dividend
payments and other distributions payable solely in the Equity Interests of the
Borrower and (b) so long as no Event of Default exists or would be caused by the
declaring or making of such Restricted Payment, the Borrower may declare and
make Restricted Payments in accordance with the Borrower Partnership Agreement;
provided that the foregoing shall not operate to prohibit the payment of
distributions of Available Cash to limited partners of the Borrower or the
payment by the Borrower for the repurchase of limited partnership interests in
the Borrower so long as (i) on the record date for such distribution, or on the
date that the Borrower became legally bound to pay the repurchase price for such
repurchase (herein also referred to as a “record date”), as applicable, such
distribution or such repurchase was permitted by the foregoing and (ii) such
distribution or such repurchase price is paid within the earlier of 60 days
after the record date and any date under applicable law on which such dividend
or repurchase must be consummated.

7.07 Change in Nature of Business. The Borrower will not, and will not permit
any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date, any business substantially
related or incidental thereto or logical extensions thereof or any other
business which generates “qualifying income” under the Code.

7.08 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to the Borrower or
such Restricted Subsidiary as could be obtained on an arm’s-length basis from
unrelated third parties (or, if in the good faith judgment of the General
Partner’s board of directors, no comparable transaction is available with which
to compare any such transaction, such transaction, taken as a whole, is
otherwise fair to the Borrower or such Restricted Subsidiary); provided that the
foregoing

 

-90-



--------------------------------------------------------------------------------

restriction shall not apply to (a) transactions between or among the Loan
Parties and Wholly Owned Subsidiaries and not involving any other Person;
(b) transactions involving any employee benefit plans or related trusts of the
Borrower or any of its Restricted Subsidiaries; (c) transactions pursuant to any
contract or agreement existing as of the Amendment No. 2 Effective Date and
listed on Schedule 7.08; (d) the payment of reasonable compensation, fees and
expenses to, and indemnity provided on behalf of, directors and officers of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (e) transactions entered into with the MPC Companies on terms and
conditions that are fair and reasonable to the Borrower and the Subsidiaries,
taking into account the totality of the relationship between the Borrower and
the Subsidiaries, on the one hand, and the MPC Companies, on the other,
including the contemplated transactions set forth on Schedule 7.08; (f)
transactions pursuant to any contract or agreement, between the Borrower or any
of its Subsidiaries, on one hand, and MPC and its subsidiaries, on the other,
that as of the Amendment No. 2 Effective Date has been filed as an exhibit to
any report or statement filed by the Borrower or MPC with the SEC, in each case
as such contract or agreement is in effect on the Amendment No. 2 Effective Date
or as amended, supplemented or otherwise modified, or as replaced, thereafter,
so long as such amendments, supplements or other modifications, or such
replacement contract or agreement, individually or in the aggregate, are not
materially adverse to the interests of the Lenders (g) transactions approved by
the Conflicts Committee of the Board of Directors (or equivalent governing body)
of the General Partner (or the equivalent successor body to such Conflicts
Committee); (h) investments in Unrestricted Subsidiaries (including Guarantees
permitted by Section 6.13(c)) or in Joint Ventures; and (g) any Restricted
Payment permitted by Section 7.06.

7.09 [Reserved.]

7.10 [Reserved.]

7.11 Financial Covenant. The Borrower shall not permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
(i) during a Specified Acquisition Period, 5.50 to 1.00 and (ii) at all other
times, 5.00 to 1.00.

7.12 [Reserved.]

7.13 Changes in Organization Documents. The Borrower will not, and will not
permit any other Loan Party to, make any changes to its Organization Documents
that would reasonably be expected to have a Material Adverse Effect.

7.14 Fiscal Year; Accounting Principles. The Borrower will not, and will not
permit any Restricted Subsidiary to, change (a) its current fiscal year or
(b) its current accounting principles used in the preparation of financial
statements unless such change in accounting principles is required or permitted
by GAAP, in each case, other than changes with respect to a Restricted
Subsidiary made in order to conform to the fiscal year or principles of the
Borrower.

 

-91-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03, 6.05
(only with respect to the Borrower), 6.11, 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Borrower, or
(ii) a Responsible Officer otherwise has actual knowledge of any such failure;
or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Payment Default; Cross-Acceleration. (i) the General Partner or any
Loan Party or any Restricted Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest, fees or other
amounts) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (ii) shall not apply to (A) secured Indebtedness that becomes
due as a result of the sale or transfer of the property or assets securing such
Indebtedness or (B) any Indebtedness that becomes due as a result of a voluntary
prepayment, purchase or redemption thereof; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

-92-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the General Partner, any Loan Party or
any Restricted Subsidiary thereof one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
foreign jurisdictions outside of the United States of America) during which
execution shall not be effectively stayed (it being understood that, for the
purposes of this clause (h), “independent third-party insurance” shall include
industry mutual insurance companies in which the General Partner, any Loan Party
or any Restricted Subsidiary has an ownership interest) or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
General Partner, any Loan Party or any Restricted Subsidiary to enforce any such
judgment; or

(i) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document (or any material provision
thereof), at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable;
or any Loan Party denies that it has any liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document, in each case, other than pursuant to the terms
hereof or thereof; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

-93-



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 hereof and Section 2.01 of the Intercreditor Agreement,
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them; and

 

-94-



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-95-



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.

(a) Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the applicable L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-96-



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or such L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

-97-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the applicable L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each applicable L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of such L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made

 

-98-



--------------------------------------------------------------------------------

by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Syndication Agent, Co-Documentation Agents or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-99-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Guaranty Matters.

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to request the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or the
Guaranty by virtue of the provisions hereof or of the Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.12 ERISA Representations. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

-100-



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

-101-



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

-102-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) extend or increase the Commitment of any Lender, other than pursuant to an
extension or waiver of the Subject Maturity Date as specified in the definition
of Maturity Date, (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document, other than pursuant to an extension or waiver of the Subject Maturity
Date as specified in the definition of Maturity Date, without the written
consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or

 

-103-



--------------------------------------------------------------------------------

duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or any
amount owing to such Lender reduced (except in accordance with Section 2.16) or
the final maturity thereof extended, in each case, without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to than other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Credit Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

-104-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or such L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, such L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a

 

-105-



--------------------------------------------------------------------------------

court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each other L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Revolving Credit Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

-106-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented fees and charges and disbursements of one lead counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof;
provided that the Borrower shall be required to pay only the legal fees and
expenses of one corporate counsel, one special counsel, (if required and/or
necessary and identified to the Borrower in advance) one local counsel in each
jurisdiction and one conflicts counsel of the Administrative Agent and the
Arrangers in connection with the Loan Documents, (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, but limited to one counsel for all such Persons, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single counsel acting in multiple
jurisdictions) for all such Persons, taken as a whole and, solely in the case of
an actual or perceived conflict of interest, one additional counsel in each
applicable material jurisdiction to the affected Persons.

 

-107-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses,
including, but not limited to, reasonable and documented fees, disbursements and
other charges of one firm of counsel for all such Indemnitees (and, if
reasonably necessary, one firm of local counsel in each appropriate
jurisdiction) (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict, of one additional firm of counsel (and local counsel) in each relevant
jurisdiction to each group of similarly affected Indemnitees), incurred by any
Indemnitee, or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitees and Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials at, on, under or emanating
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR THE STRICT LIABILITY
OF THE INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are determined by a court of competent
jurisdiction by final and nonappealable judgment to be the result of any
disputes among Indemnitees or any Related Party (other than any claims against
the Administrative Agent, the Arrangers, the Swing Line Lender or any L/C Issuer
in their capacities as such) and other than any claims arising out of any act or
omission on the part of the Borrower or its Affiliates (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such

 

-108-



--------------------------------------------------------------------------------

unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-109-



--------------------------------------------------------------------------------

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement..

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

-110-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender; and

(C) the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A)to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, such L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

-111-



--------------------------------------------------------------------------------

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with this Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, or the L/C Issuers sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

-112-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer and/or (ii)

 

-113-



--------------------------------------------------------------------------------

upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as an L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor and no failure by any Lender to accept such
appointment shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of a L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and the acceptance by such successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

(g) Assignment by MLPFS. The parties hereby agree that MLPFS may, without notice
to the Borrower, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency

 

-114-



--------------------------------------------------------------------------------

in connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided for herein, (h) to
credit insurance providers which have been informed as to the confidential
nature of such information, so long as such credit insurance providers agree in
writing to be bound by the requirements of this Section 10.07, (i) with the
consent of the Borrower or (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary; provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or such
L/C Issuer different from the branch, office, or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a

 

-115-



--------------------------------------------------------------------------------

statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

-116-



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or a Non-Extending Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or Extension Offer.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

-117-



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-118-



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders, each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, Revolving Credit Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually

 

-119-



--------------------------------------------------------------------------------

executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it and the Borrower.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.19 Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under its Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Exiting Lender. Comerica Bank, UBS AG, Stamford Branch, and Morgan Stanley
Bank, N.A. (collectively, the “Exiting Lenders” and each individually, the
“Exiting Lender”) hereby consents to the amendment and restatement of the
Existing Credit Agreement as required under Section 10.01 of the Existing Credit
Agreement. Each of the parties hereto hereby agrees and confirms that after
giving effect to this Section 10.21, each Exiting Lender’s Commitment shall be
$0, its commitments to lend and all obligations under the Existing Credit
Agreement shall

 

-120-



--------------------------------------------------------------------------------

be terminated, and each Exiting Lender shall cease to be a Lender for all
purposes under the Loan Documents (other than in respect of any terms and
conditions of the Existing Credit Agreement (including, without limitation,
Section 10.04 thereof), which by their terms survive any cancellation of
commitments, repayment in full of any obligations or the termination of any
existing Loan Document.

10.22 Intercreditor Agreement. The Administrative Agent is hereby authorized on
behalf of the Lenders to enter into the Intercreditor Agreement. Once executed
and delivered by the parties thereto, the Intercreditor Agreement shall be
binding on such Lender and its successors and assigns as if it were a party
thereto.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
required by Law:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.24 Amendment and Restatement.

(a) On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) Letters of Credit issued
and outstanding under the Existing Credit Agreement shall remain outstanding as
Letters of Credit hereunder and shall be subject to and governed by the terms
and conditions of this Agreement and the other Loan Documents and (ii) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations. This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement. The Lenders that are lenders under the Existing Credit Agreement
hereby waive any requirements for notice of prepayment of Loans (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement with respect
to the payments made thereunder on the Closing Date.

 

-121-



--------------------------------------------------------------------------------

(b) On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

 

-122-



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES

Part A

All Subsidiaries listed are owned 100% by the specified Loan Party unless
otherwise indicated.

 

Loan Party

  

Subsidiaries Directly Owned

Andeavor Logistics LP    Tesoro Logistics Finance Corp.    Andeavor Field
Services LLC    Tesoro Logistics Operations    Western Refining Logistics, LP   
Western Refining Logistics GP, LLC Andeavor Field Services LLC    Andeavor
Midstream Partners GP LLC    Andeavor Midstream Partners LP (98%)    Green River
Processing, LLC (60%) Andeavor Midstream Partners GP LLC    Andeavor Midstream
Partners LP (2%) Andeavor Midstream Partners LP    Andeavor Midstream Partners
Operating LLC Andeavor Midstream Partners Operating LLC    Andeavor Gathering I
LLC    Green River Processing LLC (40%) Andeavor Gathering I LLC    Rendezvous
Pipeline Company, LLC    Rendezvous Gas Services, L.L.C. (78%) Tesoro Logistics
Operations    Tesoro SoCal Pipeline Company LLC    Tesoro Alaska Terminals LLC
   Andeavor MPL Holdings LLC    Tesoro Great Plains Midstream LLC    Tesoro
Logistics Pipelines LLC



--------------------------------------------------------------------------------

Tesoro Great Plains Midstream LLC    Tesoro Great Plains Gathering & Marketing
LLC Tesoro Logistics Pipelines LLC    Andeavor Logistics CD LLC    Tesoro Alaska
Pipeline Company LLC    Tesoro High Plains Pipeline Company LLC    Tesoro
Logistics Northwest Pipeline LLC Western Refining Logistics, LP    WNRL Finance
Corp.    WNRL Energy GP, LLC    WNRL Energy, LLC (99.9%) WNRL Energy GP, LLC   
WNRL Energy, LLC (0.1%) WNRL Energy, LLC    Western Refining Pipeline, LLC   
Western Refining Wholesale, LLC    Western Refining Terminals, LLC Western
Refining Pipeline, LLC    Western Refining Conan Gathering, LLC Western Refining
Wholesale, LLC    Western Refining Product Transport, LLC Western Refining
Terminals, LLC    Asphalt Terminals LLC    Western Refining Delaware Basin
Storage, LLC

Part B

Other equity investments of Loan Parties –

 

  •  

Andeavor Field Services LLC owns a 38% membership interest in Uintah Basin Field
Services, L.L.C., a Delaware limited liability company

 

  •  

Andeavor Midstream Partners Operating LLC owns a 50% membership interest in
Three Rivers Gathering, LLC, a Delaware limited liability company

 

  •  

Andeavor MPL Holdings LLC owns (1) a 17% interest in MPL Investments, Inc., a
Delaware corporation, and (2) a 17% common interest in Minnesota Pipe Line
Company, LLC, a Delaware limited liability company

 

  •  

Tesoro Logistics Pipelines LLC owns a 67% membership interest in Andeavor
Logistics Rio Pipeline LLC, a Delaware limited liability company

 

  •  

Asphalt Terminals LLC owns a 50% membership interest in PNAC, LLC, a Nevada
limited liability company



--------------------------------------------------------------------------------

Part C

The principal business address of the Borrower and each Guarantor is: 200 East
Hardin Street, Findlay, Ohio 45840.

 

Loan Party Name

  

Jurisdiction
of Formation

   Tax Payer ID
No. Andeavor Logistics LP    Delaware    27-4151603 Andeavor Field Services LLC
   Delaware    47-1671046 Andeavor Gathering I LLC    Delaware    46-3283494
Andeavor Logistics CD LLC    Delaware    46-2258902 Andeavor Midstream Partners
GP LLC    Delaware    46-2636925 Andeavor Midstream Partners LP    Delaware   
80-0918184 Andeavor Midstream Partners Operating LLC    Delaware    46-2648015
Andeavor MPL Holdings LLC    Delaware    81-2731046 Asphalt Terminals LLC   
Delaware    37-1894004 Green River Processing, LLC    Delaware    46-4995184
Rendezvous Pipeline Company, LLC    Colorado    80-0918184 Tesoro Alaska
Pipeline Company LLC    Delaware    74-1839523 Tesoro Alaska Terminals LLC   
Delaware    81-1894342 Tesoro Great Plains Gathering & Marketing LLC    Delaware
   45-3002202 Tesoro Great Plains Midstream LLC    Delaware    27-3431400



--------------------------------------------------------------------------------

Tesoro High Plains Pipeline Company LLC    Delaware    27-4152862 Tesoro
Logistics Finance Corp.    Delaware    35-2453789 Tesoro Logistics Northwest
Pipeline LLC    Delaware    80-0873558 Tesoro Logistics Operations LLC   
Delaware    27-4151836 Tesoro Logistics Pipelines LLC    Delaware    61-1698909
Tesoro SoCal Pipeline Company LLC    Delaware    35-2461308 Western Refining
Conan Gathering, LLC    Delaware    82-2108618 Western Refining Delaware Basin
Storage, LLC    Delaware    82-2135391 Western Refining Logistics, LP   
Delaware    46-3205923 Western Refining Pipeline, LLC    New Mexico   
85-0467397 Western Refining Product Transport, LLC    Delaware    47-1803177
Western Refining Terminals, LLC    Delaware    86-0784398 Western Refining
Wholesale, LLC    Delaware    86-0109486 WNRL Energy GP, LLC    Delaware   
36-4794798 WNRL Energy, LLC    Delaware    47-2043380 WNRL Finance Corp.   
Delaware    47-2976324



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.08

AFFILIATE TRANSACTIONS

None.